      Case 1:20-cv-00801-BKS-CFH Document 13 Filed 12/01/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN DOE,

                                      Plaintiff,                      1:20-cv-0801 (BKS/CFH)

v.

NYSARC TRUST SERVICE, INC., et al.,

                                      Defendants.


Appearances:

Plaintiff, pro se:
John Doe
New York, NY 10156

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se, seeking to proceed under the pseudonym John Doe, has filed this action

against Defendant NYSARC Trust Service, Inc. and eleven individual Defendants alleging

violations of Title III of the Americans with Disabilities Act (ADA), violations of New York

State Human Rights Law (NYSHRL) and state law tort claims. (Dkt. No. 10). Plaintiff has filed a

letter request seeking to proceed by pseudonym. (Dkt. No. 9). This matter was referred to United

States Magistrate Judge Christian F. Hummel who, on September 28, 2020, issued a Report-

Recommendation and Order recommending that certain claims be dismissed with prejudice and

that certain claims be dismissed without prejudice and with leave to amend. (Dkt. No. 11).

Specifically, Magistrate Judge Hummel recommended that the following claims be dismissed

with prejudice: Plaintiff’s claims for monetary relief under Title III of the ADA; Plaintiff’s
      Case 1:20-cv-00801-BKS-CFH Document 13 Filed 12/01/20 Page 2 of 6




claims for punitive damages under the NYSHRL; and Plaintiff’s state law tort claims, which

were time-barred. (Id. at 8-9; 15-16). Magistrate Judge Hummel recommended that the following

claims be dismissed without prejudice and with leave to amend: Plaintiff’s claims against the

individual defendants under Title III of the ADA and the NYSHRL for intentional disability

discrimination; and Plaintiff’s claims against the Defendants under Title III of the ADA and the

NYSHRL based on failure to provide reasonable accommodations and disparate treatment. (Id. at

10-15). Magistrate Judge Hummel concluded that Plaintiff’s intentional discrimination claims

against NYSARC under Title III of the ADA for injunctive relief and under the NYSHRL for

injunctive relief and/or compensatory damages survived initial review. (Id. at 10). Finally,

Magistrate Judge Hummel denied Plaintiff’s motion to proceed under the pseudonym John Doe,

without opportunity to renew. (Id. at 19).

       Plaintiff has filed partial objections to the Report-Recommendation and Order. (Dkt. No.

12). For the reasons set forth below, the Report-Recommendation is adopted in its entirety, and

the Order denying leave to proceed by pseudonym is affirmed.

II.    STANDARD OF REVIEW

       This court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). “A proper

objection is one that identifies the specific portions of the [report-recommendation] that the

objector asserts are erroneous and provides a basis for this assertion.” Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013) (internal quotation marks omitted).

Properly raised objections must be “specific and clearly aimed at particular findings” in the

report. Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009). “[E]ven

a pro se party’s objections to a Report and Recommendation must be specific and clearly aimed


                                                 2
       Case 1:20-cv-00801-BKS-CFH Document 13 Filed 12/01/20 Page 3 of 6




at particular findings in the magistrate’s proposal . . . .” Machicote v. Ercole, No. 06-cv-13320,

2011 WL 3809920 at *2, 2011 U.S. Dist. LEXIS 95351, at *4 (S.D.N.Y. Aug. 25, 2011) (citation

omitted). Findings and recommendations as to which there was no properly preserved objection

are reviewed for clear error. Id.

        This Court may reconsider a magistrate judge’s decision denying a request to proceed

under a pseudonym “where it has been shown that the magistrate judge’s order is clearly

erroneous or contrary to law.” United States v. Pilcher, 950 F.3d 39, 42 (2d Cir. 2020).

III.    DISCUSSION1

        Plaintiff has raised two objections that this Court has reviewed de novo. First, Plaintiff

objects to Magistrate Judge Hummel’s order denying Plaintiff’s request to proceed under a

pseudonym. (Dkt. No. 12, at 2-5). Plaintiff argues that Magistrate Judge Hummel

“overlook[ed]” the applicable factors that make it appropriate for him to proceed by pseudonym.

(Dkt. No. 12, at 2) (quoting Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 189 (2d Cir.

2008)). Plaintiff asserts that he should be able to proceed by a pseudonym because his social

security number and street address are on an exhibit attached to the complaint and because the

complaint alleges that his life and safety were threatened. (Dkt. No. 12, at 2-5). Plaintiff’s

objection is without merit. Magistrate Judge Hummel did not “overlook” any factors; the court

expressly considered and rejected the factors Plaintiff has raised. Magistrate Judge Hummel

correctly applied the governing caselaw, Sealed Plaintiff, 537 F.3d 185, and determined that “the

rare privilege of proceeding in this action using a pseudonym” was not warranted here. (Dkt.

No. 11, at 17). Magistrate Hummel noted that Plaintiff had “not identified any real or specific




1
 The Court assumes familiarity with Magistrate Judge Hummel’s thorough Report-Recommendation and Order. (Dkt.
No. 11).



                                                     3
        Case 1:20-cv-00801-BKS-CFH Document 13 Filed 12/01/20 Page 4 of 6




risk of harm . . . if his request to proceed anonymously is denied,” and concluded that Plaintiff’s

“privacy interests do not outweigh the public’s interest in full disclosure of these judicial

proceedings.”2 Plaintiff has failed to identify any factual or legal error that would warrant

rejecting that determination. (Dkt. No. 11, at 19). The factors Plaintiff has cited are insufficient

to support an exception to the presumption of disclosure, and Magistrate Judge Hummel’s

decision was well within the range of permissible decisions. See Pilcher, 950 F.3d at 43. The

Court thus affirms that decision.

         Plaintiff also argues that Magistrate Judge Hummel erred in finding Plaintiff’s NYSHRL

claims to be time barred. (Dkt. No. 12, at 6). This objection is without merit because Magistrate

Judge Hummel made no such finding. While the Recommendation does refer to dismissal of

Plaintiff’s “state law claims” with prejudice, (Dkt. No. 11, at 16, 19), the Court construes this to

refer to Plaintiff’s state law tort claims because the only claims that Magistrate Judge Hummel

determined are time barred are Plaintiff’s “state law tort claims”—intentional infliction of

emotional distress, assault, battery—and respondeat superior, which was premised on the state

law tort claims. (Id. at 15-16). In fact, Magistrate Judge Hummel recommended that Plaintiff’s

NYSHRL compensatory damage claim against NYSARC for intentional discrimination be

permitted to proceed and that Plaintiff’s NYSHRL claims based on failure to provide reasonable

accommodations and disparate treatment be dismissed with leave to amend. (Id. at 19).

         Plaintiff has not objected to the remaining portion of the Report-Recommendation. (Dkt.

No. 12). The Court has reviewed the remaining portion for clear error and found none.

Accordingly, the Report-Recommendation is adopted in its entirety for the reasons stated therein.



2
 The Court notes that to the extent Plaintiff is concerned about the publication of a home address or a social security
number, the Local Rules require that home street addresses and all but the four last digits of a social security number
be redacted from any filings with the Court. N.D.N.Y. Local Rule 8.1(a).



                                                          4
       Case 1:20-cv-00801-BKS-CFH Document 13 Filed 12/01/20 Page 5 of 6




IV.    CONCLUSION

       For these reasons, it is hereby

       ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 11) is

ADOPTED in all respects and that Magistrate Judge Hummel’s Order denying Plaintiff leave to

proceed by pseudonym is AFFIRMED; and it is further

       ORDERED that Plaintiff’s claims for monetary damages under Title III of the ADA and

his claims for punitive damages under the NYSHRL are DISMISSED WITH PREJUDICE and

without leave to amend; and it is further

       ORDERED that the following claims are DISMISSED WITHOUT PREJUDICE and

with leave to amend: Plaintiff’s claims against the individual defendants under Title III of the

ADA and the NYSHRL for intentional disability discrimination; and Plaintiff’s claims against

the Defendants under Title III of the ADA and the NYSHRL based on failure to provide

reasonable accommodations and disparate treatment; and it is further

       ORDERED plaintiff’s state law tort claims and any cause of action premised on the state

law tort claims, such as respondeat superior, are DISMISSED WITH PREJUDICE and without

opportunity to amend as time-barred; and it is further

       ORDERED that Plaintiff must file a second amended complaint within thirty (30) days

from the date of this Order properly identifying himself, in compliance with Fed. R. Civ. P.

10(a). If Plaintiff fails to file a second amended complaint identifying himself within 30 days

from the date of this Order, or to request an extension of time to do so, this action will be

dismissed, without further order of the Court, for failure to comply with Rule 10(a). To the

extent Plaintiff files a second amended complaint without amending claims which have been

dismissed with leave to replead, Plaintiff will be deemed to have abandoned such claims. Upon




                                                  5
      Case 1:20-cv-00801-BKS-CFH Document 13 Filed 12/01/20 Page 6 of 6




the filing of a second amended complaint, the Clerk is directed to return this matter to Magistrate

Judge Hummel; and it is further

       ORDERED that the Clerk serve a copy of this Order on the plaintiff in accordance with

the Local Rules.

       IT IS SO ORDERED.


Dated: December 1, 2020
       Syracuse, New York




                                                 6
